Citation Nr: 1704526	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.

5.  Entitlement to a rating in excess of 20 percent for a left knee disability.

6.  Entitlement to a temporary total evaluation due to treatment requiring convalescence for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 1992 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in August 2012.  A transcript of that hearing is of record.

In February 2014, the Veteran requested a Board hearing.  On August 8, 2016, he received notification that a hearing was scheduled for August 30, 2016, at the Jackson RO.  Unfortunately, he did not appear at the hearing, and has neither requested a new hearing, nor provided good cause for his absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2016).

The issues of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, a left hip disorder, and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability does not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus causing locking; flexion functionally limited to 15 degrees or less; extension functionally limited to 20 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

2.  The Veteran underwent a knee surgery in November 2010; however, the record does not show which knee underwent surgery, and fails to indicate that the surgery required at least one month of convalescence, resulted in severe postoperative residuals, or required treatment with immobilization by cast.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  The criteria for a temporary total rating due to treatment requiring convalescence for a service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify before the Board, but he did not appear.

The Veteran was also provided several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In January 2010, the Veteran filed his claim for a rating in excess of 20 percent for a left knee disability, which was denied by an August 2010 rating decision.  He asserts that he is entitled to a rating higher rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The record contains no evidence of knee ankylosis.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The record contains no evidence of recurrent subluxation or lateral instability of a knee.  As such, this Diagnostic Code is not applicable.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5263 evaluates genu recurvatum.  The record contains no evidence of genu recurvatum.  As such, this Diagnostic Code is not applicable. 

Diagnostic Code 5258 evaluates semilunar cartilage, which is synonymous with the meniscus.  A 20 percent rating is assigned for a meniscus that is dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 evaluates removal of the meniscus.  A 10 percent rating is assigned for removal of the meniscus.

Under Diagnostic Codes 5260 and 5261 (limitation of knee flexion and knee extension respectively), a noncompensable rating may be assigned where either knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (i.e. at least 10 percent) rating is assigned for either flexion limited to 45 degrees or extension limited to 10 degrees.  A 20 percent rating is assigned for either flexion limited to 30 degrees or extension limited to 15 degrees.  Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

In May 2010, the Veteran was afforded a VA examination for his left knee.  He denied any limitations to his activities of daily living or performing his usual occupation.  He reported pain, intermittent stiffness, swelling and weakness.  He also reported that his left knee would lock once or twice a year.  He reported having flare-ups of worsening pain, which he described at 8/10.  On examination, he was in no acute distress, had an antalgic gait with a right limp, and did not use a cane or crutch.  The examiner found no evidence of heat, swelling, or erythema.  He demonstrated flexion to 110 degrees and extension to 0 degrees.  He complained of pain with extreme flexion.  He had negative anterior and posterior drawer signs, negative McMurray's sign, and no ligamental laxity or instability.  His joint lines were not significantly painful to palpation.  The examiner reported that the Veteran had no painful motion, tenderness, spasms, edema, fatigue, lack of endurance, weakness, incoordination, or instability.  The examiner reported that the Veteran had no loss of function with repetitive use.  The examiner reported that the loss of function due to flare-ups could not be determined without resorting to speculation.

In June 2011, the Veteran was afforded another VA examination for his left knee.  He denied any limitations to his activities of daily living or performing his usual occupation.  He reported pain, stiffness, weakness, and instability.  He reported increased pain during flare-ups.  On examination, he ambulated with a right limp.  He retained normal 5/5 strength with no muscle atrophy.  He was able to toe, heel, and heel to toe walk.  He demonstrated flexion to 106 degrees and extension to 0 degrees.  Although his left knee had a popping sound with range of motion testing, he had no pain.  He had no additional limitation of motion with repetitive testing.  His medial and lateral collateral ligaments and his anterior and posterior cruciate ligaments were normal.  He had a negative McMurray's sign.  He had no knee instability.  He had no genu recurvatum.  The examiner reported that the Veteran had no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, incoordination, instability, or pertinent abnormal weight bearing.  The examiner reported that the Veteran had no loss of function with repetitive use.  The examiner reported that the loss of function due to flare-ups could not be determined without resorting to speculation.

The Veteran's treatment records show he complained of left knee pain and underwent a partial medial meniscectomy in October 2011.  Afterwards, he completed physical therapy and had no work restrictions.

In October 2013, the Veteran was afforded another VA examination for his left knee.  He reported pain, stiffness, weakness, swelling, and giving away.  He also reported flare-ups that result in him being unable to stand.  On examination, he had a normal gait and posture.  He retained normal 5/5 strength.  He demonstrated flexion to 100 degrees with pain at 90 degrees and extension to 15 degrees with pain.  However, the examiner noted that the Veteran's range of motion was limited by effort.  Repetitive motion testing resulted in no additional range of motion limitations.  The examiner indicated that the Veteran had functional loss resulting in less movement than normal and pain on movement.  He had negative instability tests.  He had no evidence of patellar subluxation or dislocation, medial stress fractures, or tibial and/or fibular impairment.  The examiner indicated that the Veteran's meniscal condition resulted in frequent episodes of pain and effusion, but did not result in frequent episodes of joint "locking."  The examiner also indicated that the Veteran had chronic pain, swelling, and stiffness due to his meniscus surgery.  The examiner indicated that the Veteran occasionally used a cane and constantly used a knee brace.  The examiner reported that the Veteran was unable perform employment that required prolonged standing or walking, but could perform sedentary work as his knees resulted in mild functional limitations.

In July 2015, the Veteran was afforded another VA examination for his left knee.  He reported pain, stiffness, weakness, swelling, and giving away.  He also reported flare-ups that result in him being unable to stand.  On examination, he retained normal 5/5 strength with no muscle atrophy.  He demonstrated flexion to 120 degrees and extension to 0 degrees.  However, the examiner noted that the Veteran's range of motion was limited by effort, hypersensitivity, and obesity.  Repetitive motion testing resulted in no additional range of motion limitations.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit his functional ability with repeated use over a period of time.  The examiner indicated that the Veteran did not have ankylosis, had no evidence of patellar subluxation or dislocation, instability, medial stress fractures, or tibial and/or fibular impairment.  The examiner indicated that the Veteran's meniscal condition did not result in any other pertinent physical findings, complications, conditions, signs, or symptoms, but did result in a non-painful scar.  The examiner indicated that the Veteran used a knee brace regularly.  The examiner indicated that the Veteran's left knee did not impact his ability to perform any type of occupation task.  The examiner reported that the Veteran's left knee had no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The examiner reported that the loss of function due to flare-ups could not be determined without resorting to speculation.

In view of the above, the criteria to assign a separate rating for the Veteran's left knee under Diagnostic Code 5258 have not been met.  While the October 2013 VA examiner indicated that the Veteran's meniscus condition resulted in frequent episodes of pain and effusion, the examiner indicated that it did not result in frequent episodes of joint "locking."  Under Diagnostic Code 5258, a 20 percent rating is assigned for a dislocated meniscus with frequent episodes of pain, effusion, and "locking."  As such, a compensable rating under Diagnostic Code 5258 is not warranted.

The criteria to assign a rating for the Veteran's left knee under Diagnostic Code 5259 also have not been met.  While the Veteran has had a partial meniscectomy performed in October 2011, in order to be assigned a 10 percent rating the meniscus needs to be removed, which has not been shown.  As such, a compensable rating under Diagnostic Code 5259 is not warranted.

Turning to limitation of flexion, the Board finds that the criteria to assign a rating in excess of 20 percent for the Veteran's left knee under Diagnostic Code 5260 have not been met.  As described above, the Veteran demonstrated flexion of his knee to well in excess of 45 degrees, which is required for a 10 percent rating.  Even considering pain, he retained flexion to at least 90 degrees at the VA examinations in 2010, 2011, and 2015.  VA treatment records similarly have failed to show limitation of flexion to a compensable level.  As such, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5260.

Turning to limitation of extension, the Board finds that the criteria to assign a rating in excess of 20 percent for the Veteran's left knee under Diagnostic Code 5261 have not been met.  The Veteran demonstrated extension of his knee to 0 degrees at the May 2010, June 2011, and July 2015 VA examination, which would result in a noncompensable rating.  However, he demonstrated extension to 15 degrees at the October 2013 VA examination, which would meet the criteria for a 20 percent rating.  It is noted that the VA examiner reported that the Veteran's range of motion tests were limited by effort.  However, the Board will not disturb the 20 percent that has been assigned.  Regardless, the Veteran does not meet the criteria for a 30 percent rating under Diagnostic Code 5261.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's left knee disability is denied.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the VA examinations documented normal 5/5 strength with no signs of atrophy Veteran's lower extremities.  Moreover, on range of motion testing, pain or repetitive use did not further limit the Veteran's range of motion but for the October 2013 VA examination, and even then, the impairment from pain did was not shown to functionally limit the Veteran such that a compensable rating would be warranted.  As such, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran reported left knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained normal flexion and extension, but for the limited extension found at the October 2013 VA examination, which is in excess of even that which would be required for a noncompensable rating..

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Here, the evidence suggests that the Veteran's left knee symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's left knee disability was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to merit a 20 percent rating under Diagnostic Code 5261.  Although the Diagnostic Codes for the knee allows for higher ratings, the Board fully explained why a schedular rating in excess of 20 percent was not warranted.  Moreover, there is simply no allegation that the Veteran's left knee disability is unique or unusual in any way.  The Veteran reported experiencing symptoms from his left knee disability, which include pain and swelling.  However, while some of those symptoms may not have been specifically enumerated, they were nevertheless considered by the schedular ratings that were assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the schedular rating criteria reasonably describe the symptoms caused by the left knee disability on appeal.  38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Temporary Total Evaluation

The Veteran is seeking a temporary total evaluation due to treatment requiring convalescence for a service-connected right knee disability under 38 C.F.R. § 4.30.

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted if treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) Immobilization by cast, without surgery, of one major joint or more.   38 C.F.R. § 4.30.

The evidence shows that the Veteran underwent knee surgery on November 4, 2010.  However, his treatment records do not show which knee underwent surgery.   Furthermore, his treatment records do not demonstrate that the surgery required at least one month of convalescence, resulted in severe postoperative residuals, or treatment with immobilization by cast.  At a November 16, 2010 examination, his knee had a normal postoperative appearance.  He was given work restrictions that included no running, jumping, climbing, kneeling, or crawling until an evaluation was given.  However, the limitation did not suggest that a month of convalescence was required.  The record contains no further evidence of any residuals from this knee surgery.

Based on the foregoing evidence, the Board must deny entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for the Veteran's service-connected right knee disability.  The Veteran is shown to have undergone knee surgery on November 4, 2010.  However, his claims file does not show that the surgery required a at least one month of convalescence, resulted in severe postoperative residuals, or treatment with immobilization by cast, which is required under 38 C.F.R. § 4.30 for assignment of a temporary total disability evaluation.

The Veteran's treatment records do not show which knee underwent surgery on November 4, 2010, nor if the surgery required a at least one month of convalescence, resulted in severe postoperative residuals, or treatment with immobilization by cast, and therefore, he does not meet the requirements for this regulation as a matter of law.  As such, his claim is denied.


ORDER

A rating in excess of 20 percent for a left knee disability is denied.

A temporary total evaluation due to treatment requiring convalescence for a service-connected right knee disability is denied.


REMAND

Regarding the Veteran's cervical spine disorder, the Veteran asserts that his cervical spine disorder is secondary to his now service-connected right shoulder disability.  

Regarding the Veteran's lumbar spine disorder, the Veteran's STRs show that he complained of low back pain in May 1994; however, a lumbar spine x-ray was normal.  His current medical records show that in June 2009, his physician reported that his hip surgery was required secondary to his alteration in gait that resulted from his multiple knee surgeries.  In April 2011, his physician felt that his hip disorder was related to his knees.

The Veteran was afforded a VA examination in July 2010.  The examiner reported that the Veteran did not have objective findings to support a bilateral hip condition.  The examiner did not offer an opinion regarding the Veteran's lumbar spine disorder.  Furthermore, the examiner did not address whether there aggravation of these disorders by the Veteran's service-connected disabilities.

As such, the issues of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, and a bilateral hip disorder are remanded in order to obtain opinions.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any cervical spine, lumbar spine, right hip, and/or left hip disorder.  The examiner then should address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any cervical spine, lumbar spine, right hip, and/or left hip disorder either began during or was otherwise caused by the Veteran's active military service?  Why or why not?

b.  Is it at least as likely as not (50 percent or greater) that any cervical spine, lumbar spine, right hip, and/or left hip disorder was caused by a service connected disability (specifically the Veteran's service connected left and right knee disabilities?  Why or why not?

c.  Is it at least as likely as not (50 percent or greater) that any cervical spine, lumbar spine, right hip, and/or left hip disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In providing the opinion, the examiner should address the 2009 private medical opinion which suggested that the Veteran's hip disorder was related to his knees.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


